UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4207


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERON PARRISH,

                    Defendant - Appellant.



                                      No. 20-4208


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDRE PARRISH,

                    Defendant - Appellant.



Appeals from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cr-00030-TSK-MJA-1; 1:19-cr-
00030-TSK-MJA-2)


Submitted: February 26, 2021                                    Decided: April 13, 2021
Before WILKINSON, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Clarksburg, West Virginia; Charles T. Berry, Kingmont, West
Virginia, for Appellants. William J. Powell, United States Attorney, Wheeling, West
Virginia, Andrew R. Cogar, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       DeRon Parrish pleaded guilty to unlawful possession of a firearm as a convicted

felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and Andre Parrish pleaded guilty

to unlawful possession of a firearm as a drug user in violation of 18 U.S.C. §§ 922(g)(3),

924(a)(2). The Parrishes (collectively, “Defendants”) reserved their rights to challenge on

appeal the district court’s denial of their motion to suppress the evidence seized pursuant

to a search warrant. On appeal, Defendants contend that the search warrant was issued in

violation of the Fourth Amendment because (1) it was presented by an unknown officer

who did not communicate with the drafting officer, and (2) it was not supported by an oath

or affirmation. The Government asserts that the search warrant was validly issued and, in

the alternative, that the good faith exception applies. We affirm.

       “When reviewing a district court’s ruling on a motion to suppress, we review factual

findings for clear error and legal determinations de novo[,] . . . constru[ing] the evidence

in the light most favorable to the prevailing party.” United States v. Lull, 824 F.3d 109,

114-15 (4th Cir. 2016) (citation and internal quotation marks omitted). The Fourth

Amendment provides, “The right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation. . . . .”

U.S. Const. amend. IV. “[W]hen the police act with an objectively reasonable good-faith

belief that their conduct is lawful, or when their conduct involves only simple, isolated

negligence, the deterrence rationale [of the exclusionary rule] loses much of its force, and

exclusion cannot pay its way.” Davis v. United States, 564 U.S. 229, 238 (2011) (citations

                                             3
and internal quotation marks omitted).          “The ‘pertinent analysis of deterrence and

culpability is objective, not an inquiry into the subjective awareness of [the] officers,’ and

the ‘good-faith inquiry is confined to the objectively ascertainable question whether a

reasonably well trained officer would have known that the search was illegal in light of all

of the circumstances.’” United States v. Stephens, 764 F.3d 327, 335 (4th Cir. 2014)

(quoting Herring v. United States, 555 U.S. 135, 145 (2009)). The good faith exception

does not apply if: (1) the affiant misleads the judge by knowingly or recklessly providing

false information, (2) “the issuing [judge] wholly abandon[s] his judicial role,” (3) the

warrant’s supporting affidavit is “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable,” or (4) the warrant is facially deficient.

United States v. Leon, 468 U.S. 897, 923 (1984).

       Assuming, without deciding, that the search warrant was defective, Defendants

failed to establish that any of the four exceptions to the exclusionary rule outlined in Leon

apply. Accordingly, we conclude that the district court did not err in denying the motion

to suppress, and we affirm the criminal judgments.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                                    AFFIRMED




                                                4